Citation Nr: 1103224	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  04-07 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability claimed as Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for Crohn's disease.  The Veteran 
presented testimony at a personal hearing in May 2006 before the 
undersigned Veterans Law Judge.  The Board remanded the claim in 
June 2006 and in June 2009 for additional development. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

A review of the record shows that there has not been proper 
compliance with the Board's June 2009 remand.  Compliance by the 
Board or the RO with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not satisfied, the Board errs as a matter of law when it 
fails to assure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

In June 2009, the Board remanded the claim in order for a VA 
examiner to provide an opinion as to whether the Veteran's 
current gastrointestinal disability was related to his service or 
was aggravated by his service, taking into account the service 
medical records documenting a previous history of gastritis.  On 
VA examination, the examiner conducted physical examination and 
reviewed the VA treatment records, but stated that there was no 
evidence that the Veteran had gastritis prior to or during 
service in concluding that the Veteran's current disability was 
not related to his service, and accordingly, did not discuss the 
pertinent service medical record, rendering the opinion 
inadequate for rating purposes.  The VA examination was also 
inadequate because the only other rationale provided was based 
upon the March 2003 rating decision that denied the Veteran's 
claim.  A rating decision should not serve as a medical basis for 
rationale on VA examination.  Accordingly, because an adequate 
rationale was not provided on VA examination, a new examination 
must necessarily be scheduled on remand.   

The Veteran seeks service connection for a gastrointestinal 
disability, to include Crohn's disease.  Service medical records 
show in November 1944 at the United States Naval Training 
Station, in Newport, Rhode Island, the Veteran was referred to 
the Psychiatric Unit from Main Sick Bay complaining of 
restlessness, insomnia, constant fatigue, throbbing pains in the 
back of his neck, and a "quivering" in the stomach of four years 
duration.  A letter from the Veteran's private doctor, quoted in 
the medical report, certified treatment prior to service of the 
Veteran for several years suffering with bed wetting, 
nervousness, gastritis, and severe headaches.

Post service medical records show treatment for gastrointestinal 
complaints.  In 1980, the Veteran was seen for complaints of 
several episodes of bright red blood per rectum over the past 
several years.  Testing included a barium enema which revealed 
sigmoid diverticuli, otherwise negative.  In July 1986 the 
Veteran was hospitalized for severe abdominal pain with peptic 
ulcer disease and rectal bleeding.  Findings of an 
esophagogastroduodensocopy (EGD) and colonoscopy to cecum in July 
1986 included diverticulosis of sigmoid with scattered 
diverticuli in the left colon.  The final diagnoses included 
gastrointestinal bleeding with anemia, minor; hiatus hernia; and 
diverticulosis.  A July 2000 VA outpatient treatment record 
reflects the pathology from EGDs was consistent with chronic 
gastric inflammation and duodenitis.  The impression included 
coexisting duodenitis/duodenal ulcer disease/ eroding ulcer and 
duodenal stricture with prestenotic dilatation, chronic, related 
to an acute illness in 1970s (as reported by the Veteran).  A VA 
pathology report of a November 2002 endoscopy diagnosed chronic 
active duodenitis and chronic active esophagitis.  The findings 
would be consistent with Crohn's disease.

The Veteran testified at a personal hearing in May 2006 as to the 
symptoms and manifestations of his Crohn's disease.  He claimed 
that he entered service with stomach problems which continued in 
service.  He was always tired and upset with his stomach.  He had 
frequent episodes where he needed to get treatment from a doctor 
although he also testified that he did not recall receiving any 
treatment for a stomach condition in service.  The Veteran 
testified he was diagnosed with Crohn's disease at a VA hospital 
approximately eight years earlier.  The Veteran also testified 
that one doctor had told him that the Crohn's disease was a part 
of the anemia he had, it was tied in together, although it wasn't 
clear whether anemia was a manifestation of Crohn's disease or 
Crohn's disease was secondary to his anemia.  Prior to service he 
had little upset stomachs.  He felt like from the little bit of 
gastritis he had when he joined the Navy, his symptoms continued 
in service and were present since service and had gotten worse 
since service.

As the relationship between the Veteran's service and his 
gastritis which was clearly and unmistakably shown by the 
evidence to have existed prior to service, his lay evidence of 
symptomatology of a stomach condition in service and continuing 
post service, and a gastrointestinal condition claimed as Crohn's 
disease remains unclear, the Board finds that a remand for an 
examination and opinion is necessary in order to fairly address 
the merits of his claim. 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
gastrointestinal examination to determine the 
nature and etiology of his claimed Crohn's 
disease and any currently diagnosed 
gastrointestinal condition.  The examiner 
must review the claims folder and note that 
review in the examination report.  In 
addition to the service medical records, the 
examiner should consider the Veteran's 
statements regarding his symptoms in service 
and his statements of continuous symptoms of 
gastrointestinal problems and treatment after 
service.  A rationale should be provided for 
all opinions expressed.  The examiner should 
provide the following opinions:

(a) Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's pre-existing gastritis 
was aggravated in service beyond the 
natural progression of the disorder, 
taking into account the 1944 service 
medical record showing a "quivering" 
stomach and the accompanying 
physician's letter documenting a past 
history of gastritis?

(b) Address each current 
gastrointestinal disorder shown, to 
include Crohn's disease, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently 
diagnosed gastrointestinal disorder 
(i) originated in service; or (ii) is 
related to or due to service.

2.  Then, readjudicate the claim.  If any 
benefit remains denied, issue a supplemental 
statement of the case.  Allow the appropriate 
time for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States Court 
of Appeals for Veterans Claims for development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


